Citation Nr: 1758380	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-44 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an effective date prior to June 16, 2005, for the award of service connection for major depressive disorder and panic disorder with agoraphobia (MDD).

2. Entitlement to an initial rating in excess of 10 percent for MDD.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1989 to October 1989.  She served in the Army National Guard of New York and the Army National Guard of Maryland.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In February 2009, the RO granted service connection for MDD and assigned a 10 percent initial rating, effective June 16, 2005.  In April 2015, the RO denied entitlement to a TDIU.

The Veteran requested a Board hearing, but in February 2011, her attorney withdrew on the Veteran's behalf the request for a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an earlier effective date for the award of service connection for MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD symptoms most nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family, relations, judgment, thinking, or mood.

2. For the entire period on appeal, the Veteran has been incapable of obtaining and maintaining substantially gainful employment due to her service-connected MDD.



CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for an initial rating of 70 percent for MDD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).

2. For the entire period on appeal, the criteria for establishing a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, neither the Veteran nor her attorney has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Initial Rating - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Increased Initial Rating Claim for MDD - Analysis

The RO has assigned an initial 10 percent disability rating for the Veteran's MDD under 38 C.F.R. § 4.130, DC 9434 (2017).  

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.   Id.   VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in June 2017; therefore, the claim is governed by DSM 5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the evidence in this case, a March 1992 private psychiatric evaluation indicated that the Veteran complained of suffering from depression, anxiety, and panic attacks.  A GAF score of 70 was assigned.  

A June 1993 private psychiatric evaluation report indicated that the Veteran's speech was occasionally circumstantial and rambling.  She exhibited symptoms of depression, anxiety, and chronic sleep impairment.  She exhibited disturbances of motivation and mood.  Her short term memory was impaired and she was very distracted.  Her abstract thinking was impaired.  She had difficulty following both simple and complex instructions and the psychiatrist opined that she would have difficulty following a job through to the end.  She had difficulty concentrating and was very easily distractible.  A GAF score of 40 was assigned.

A September 1995 VA examination indicates that the Veteran reported having "nervous attacks."  She stated that sometimes when she was nervous she would experience shortness of breath.  She did not like crowds.  On examination, the Veteran was high-spirited, jovial, and making jokes.  The VA examiner stated that the Veteran did not look the least bit anxious or depressed.

A July 1998 private psychiatric evaluation report indicated that the Veteran reported being depressed every summer since 1989.  She stated that after experiencing a disappointment during service in 1989, she began experiencing "trouble breathing, frequent bouts of crying, constantly going to sick call, refusing to eat, and requesting to be placed on bed rest."  She reported continued depressive symptoms such as anhedonia, depressed mood, insomnia, fatigue, and diminished concentration that interfered with her daily activities.  She reported that these symptoms improved at times, but increased during the summer.  During the evaluation, she became tearful at times.  A GAF score of 60 was assigned.

An August 1998 treatment record indicated that the Veteran reported continued depressive symptoms such as anhedonia, depressed mood, insomnia, fatigue, and diminished concentration.  

In May 2003, the Veteran's treating psychiatrist stated that her mental health problems had only been partially responsive to medication.

In March 2000, the Veteran's treating VA physician stated that the Veteran's symptoms during her initial evaluation in June 1999 included depressed mood, insomnia, feeling tired, hopelessness, disturbances of motivation and mood, low appetite, feeling anxious, shortness of breath, recurrent dreams, crying spells, and anxiety about being in places or situations from which escape might be difficult.  He stated that there had been some improvement with medication.

In a June 2005 letter, the Veteran stated that she had a "nervous breakdown" in 1989 while stationed at Fort Jackson.  

In a September 2008 letter, the Veteran stated that she had anxiety attacks and had to breathe into a paper bag in 1989.  She stated that she currently had three panic attacks per day.

In December 2010, the Veteran's treating psychiatrist stated that the Veteran could not function in a competitive job due to poor concentration, fragility when handling stressful situations, poor focus, and multiple medical conditions that further exacerbated her mental health issues.

A February 2012 private treatment record indicated that the Veteran was depressed.  A GAF score of 50 was assigned.

A March 2012 private treatment record indicated that the Veteran had good personal hygiene, an anxious mood, an appropriate affect, normal speech, fair recent memory, and fair judgement and insight.  A GAF score of 60 was assigned.  

A separate March 2012 private treatment record indicated that the Veteran had been suffering from anxiety, depression, and panic attacks since 1989.  Her personal hygiene was fair.  Her memory, insight, judgement, and impulse control were also fair.

A February 2013 private treatment note indicated that the Veteran was having frequent panic attacks.  Her personal hygiene was fair, as were her memory, insight, and judgment. 

A December 2013 VA treatment note indicated that the Veteran reported having suicidal ideations in 1989.  The Veteran reported having a good relationship with her parents.  

A May 2014 VA treatment note indicated that the Veteran was anxious and believed someone was coming into her home and rearranging items.  She believed someone was tampering with her locks and planned to have a security system installed.  However, she reported feeling safe in her home.  The Veteran denied being paranoid.  

A November 2014 private treatment record indicated that the Veteran's affect was inappropriate and her mood was euthymic.  Possible paranoia was noted.  Insight and judgment were fair.

A January 2015 private treatment record indicated that the Veteran's mood was euthymic and her personal hygiene was fair.  She demonstrated symptoms of paranoia, fair insight, fair judgment, and fair impulse control.  Her memory was fair.  A possible paranoid ideation was noted.

A May 2015 VA treatment note indicated that the Veteran reported paranoid ideations.  She had made several calls to the police on every shift indicating that someone had been coming to her apartment urinating and leaving spots on her bed and smoking in her apartment.  She had similar complaints in her apartment which she left one to two months prior.  The Veteran stated that someone told her that the person must have followed her to the new apartment.  The Veteran reported being obsessive about things, such as checking and rechecking things over and over.  

An August 2015 VA treatment note indicated that that the Veteran was noted to have paranoid ideations.  She would fixate on stalking and damage of her property despite having been moved several times.  

An August 2015 VA case management note indicated that the Veteran believed her possessions were damaged by someone from maintenance coming in her apartment.  The Veteran stated that she did not leave any important papers out in her apartment and maintained a safe deposit box because she did not feel comfortable leaving any items in her apartment.  She stated that she would not leave an open container unattended and unplugged every appliance, except her refrigerator, when leaving her apartment.  

The Veteran was afforded a VA examination in November 2015.  The VA examiner opined that the Veteran's mental diagnosis resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran was not married and reported that she was trying to date someone who did not understand her behavior.  She stayed in contact with her siblings.  She had a friend in her building and they checked on each other.  She stated that she spent most of her day reading the Bible, watching television, and listening to the radio.  She attended a family church with 20 members.  She has not worked since 1989, except for three months in 1999 when she worked for the post office.  She stated that the job in 1999 "didn't go well" and she missed a lot of time from work.  The Veteran's symptoms of depression had worsened since her son died four years earlier.  She reported that she slept a lot, spent most of her time in bed, had low energy, and loss of interest in activities.  Her appetite was low and typically decreased in the fall and leading into the holidays.  The VA examiner noted that significant paranoid ideation was noted in the Veteran's treatment notes.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood.  During the examination, the Veteran was well-groomed and fully oriented.  Her mood was good, but her affect was blunted.  Speech and thought content were within normal limits.  Insight, judgment, memory, and attention were intact.  The VA examiner noted that the Veteran's concentration was poor, her cognition was slowed, and she did not cope well with stress.

In October 2017, the Veteran's treating psychiatrist stated that the Veteran suffers from severe recurrent major depression, posttraumatic stress disorder, and agoraphobia.

After a review of the evidence, both lay and medical, the Board finds that the Veteran's MDD symptoms have most nearly approximated occupational and social impairment with deficiencies in most areas for the entire period on appeal.  In this regard, the evidence indicates that during the period on appeal the Veteran has had symptoms of frequent panic attacks, circumstantial speech, chronic sleep impairment, depression, anxiety, impaired short-term memory, difficulty following instructions, impaired abstract thinking, impaired judgment, neglect of personal appearance and hygiene, suspiciousness, disturbances of motivation and mood, an occasional flattened affect, one instance of suicidal ideation shortly after separation from service, obsessional rituals, impaired impulse control, and difficulty in adapting to stressful circumstances.  GAF scores ranged from 40 to 60 during this period.  For these reasons, the Board finds that the Veteran's MDD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas throughout the initial rating period on appeal.  

However, the criteria for a 100 percent disability rating have not been met.  The weight of the evidence does not show that the Veteran experienced total occupational and social impairment due to her MDD symptoms.  The evidence shows no symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of names f close relatives, own occupation, or own name during this period.  The Veteran lives independently and is able to manage her own finances.  Therefore, a disability rating of 100 percent is not warranted for MDD.

Finally, neither the Veteran nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the Veteran's MDD symptoms more nearly approximate the criteria under DC 9434 for a rating of 70 percent, but no higher, for the entire initial rating period on appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.


Entitlement to a TDIU - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id. 

The Veteran has met the percentage requirements as of June 16, 2005, as she is in receipt of service connection for MDD, rated 70 percent disabling from June 16, 2005.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that her disability makes it difficult for her to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that she is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities." See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's DD-214 indicates that she served in the National Guard for less than three years and on active duty for three months.  While in service, she worked as a food service specialist.

In March 2000, the Veteran's treating VA psychiatrist stated that the Veteran reported that her mental health symptoms greatly interfered with her activities of daily living and caused significant impairment in her social, occupational, and interpersonal functioning.  The Veteran reported having worked for a few weeks in 1992 and again in 1999, but had not been able to sustain gainful employment to support herself secondary to her MDD. 

In September 2008, the Veteran reported having three panic attacks per day.  

In December 2010, the Veteran's treating psychiatrist stated that the Veteran could not function in a competitive job due to poor concentration, fragility when handling stressful situations, poor focus, and multiple medical conditions that further exacerbated her mental health issues.

A February 2013 private treatment record indicated that the Veteran had frequent panic attacks.

A December 2013 VA treatment note indicated that the Veteran reported having completed high school and four months of college.  

November 2014 and January 2015 private treatment records noted that the Veteran had paranoid ideations and fair personal hygiene.  Her memory was described as fair.

VA treatment notes from May 2014 to August 2015 reflect that the Veteran had significant paranoid ideations and obsessional rituals.  

The November 2015 VA examiner noted that the Veteran has not worked since 1989, except for three months in 1999 when she worked for the post office.  The Veteran stated that the job in 1999 "didn't go well" and she missed a lot of time from work.  The Veteran reported that she spent most of her day reading the Bible, watching television, and listening to the radio.  She has been deemed unable to work due to disabilities by the Social Security administration.  The VA examiner stated that the Veteran's daily activities are minimal and she does not cope well with stress.  The VA examiner opined that the Veteran's depression, manifested by loss of interest, low motivation, depressed mood, slowed cognition, anxiety, and poor concentration would significantly limit her occupational functioning.  The VA examiner further opined that it would be unreasonable to expect the Veteran to work without more than three months of employment over the last 25 years.

After review of all the evidence of record, lay and medical, the Board finds that the Veteran has been unable to secure or maintain substantially gainful employment due to her service-connected MDD for the entire period on appeal.  The Veteran's MDD symptoms, including panic attacks, difficulty in adapting to stressful circumstances, impaired memory, anxiety, depression, paranoid ideations, obsessional rituals, and disturbances of motivation and mood, precluded her from obtaining and maintaining any type of substantially gainful employment.  In support of this finding, the Board notes that the Veteran has not worked since 1989, other than a few months in 1992 and 1999, and completed only four months of college.  The Board further notes that the Veteran's VA treatment records indicate that her MDD symptoms have been relatively stable throughout the period on appeal and herein the Board evaluated those symptoms as 70 percent disabling.  The symptoms of her service-connected disability have rendered her unable to obtain and maintain substantially gainful employment.  For these reasons, the Board is granting a TDIU for the entire period on appeal.

ORDER

For the entire period on appeal, an initial rating of 70 percent, but no higher, for MDD is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Further development is needed with regard to the earlier effective date o appeal.  

In a June 16, 2005 letter, the Veteran stated that she was submitting new evidence, including a letter from Dr. B and three prescriptions from Fort Jackson.  While the prescriptions are of record, it does not appear that the letter is part of the electronic claims file.  Furthermore, the February 2009 rating decision that granted service connection for MDD references a September 2004 and June 2005 reports from Dr. B with nexus opinions, but it does not appear that these reports are part of the current electronic claims file.  In light of the missing information and the provisions of 38 C.F.R. § 3.400(q), remand is required to attempt to locate the missing records and associate them with the claims file.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the letter from Dr. B submitted with the June 16, 2005 letter from the Veteran.  All attempts to obtain this evidence should be documented.  If the evidence is unavailable, a formal finding of unavailability should be sent to the Veteran and her representative, and a copy should be associated with the record.

2. Obtain and associate with the claims file the September 2004 and June 2005 reports from Dr. B with nexus opinions that were referenced in the February 2009 rating decision, and any other evidence from Dr. B referred to but not included in the electronic file.  All attempts to obtain this evidence should be documented.  If the evidence is unavailable, a formal finding of unavailability should be sent to the Veteran and her representative, and a copy should be associated with the record.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


